Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Social Security Administration, Office  )
of the Inspector General, )
) Date: July 14, 2008

Petitioner, )

) Docket No. C-08-146

-Vv.- ) Decision No. CR1816
)
Lisa Marie Odle, )
)
Respondent. )
)

DECISION

This matter is before me on a motion to dismiss filed by the Social Security
Administration, Office of the Inspector General (SSA-OIG or Petitioner). SSA-OIG filed
a motion to dismiss (Motion) dated February 8, 2008, accompanied by five exhibits,
seeking dismissal of Lisa Marie Odle’s (Respondent) November 26, 2007 hearing
request. Respondent filed a response (R. Response) to SSA-OIG’s Motion on March 5,
2008, accompanied by no exhibits. By a motion received March 12, 2008, SSA-OIG
requested leave to file a reply to Respondent’s Response to SSA-OIG’s motion to
dismiss. On March 14, 2008, I granted Petitioner’s motion. On March 20, 2008, SSA-
OIG filed a reply to Respondent’s response to the motion to dismiss, accompanied by one
exhibit. On or about May 1, 2008, I notified Petitioner that the exhibits attached to its
motion to dismiss must be labeled to conform with Civil Remedies Division Procedures.
On May 8, 2008, SSA-OIG resubmitted its Motion to Dismiss and relabeled its five
exhibits that were attached to its motion and one exhibit that was attached to its Reply as
OIG Exhibits (Ex.) 1-6. I gave Respondent until May 15, 2008, to file leave to file a sur-
reply and I closed the record on May 15, 2008, when no request for leave was submitted.
OIG Exs. 1-6 are admitted. For the reasons discussed below, I grant SSA-OIG’s Motion
and dismiss Respondent’s request for hearing.
I. Background

On September 21, 2007, the Social Security Administration Inspector General notified
Respondent that it was proposing imposition of a civil money penalty (CMP) of $50,000
and an assessment in lieu of damages of $32,968 against Respondent pursuant to section
1129 of the Social Security Act (Act) (42 U.S.C. § 1320a-8). SSA-OIG’s proposal of a
CMP and assessment in lieu of damages was based on the determination that Respondent
was not using SSA children’s insurance benefits for two minors in her care solely for the
children’s present needs. The letter also informed Respondent that an SSA-OIG
investigation indicated that although Respondent received $16,484 of benefits on the
minors’ behalf from March 2004 to January 2005, the minors left Respondent’s care in
September 2003 and Respondent did not notify SSA of this fact. OIG Ex. 2, at 1.

SSA-OIG further informed Respondent that if she disagreed with this determination, she
may request a hearing before an administrative law judge (ALJ) and that the procedures
governing this process are set out in 20 C.F.R. §§ 498.109 and 498.202. OIG Ex. 2.
SSA-OIG informed Respondent “[i]f you desire such a hearing, you must file a written
request within 60 days of the date of receipt of this letter.” Jd. SSA-OIG sent the notice
by Federal Express Overnight. Jd.

Respondent requested a hearing by letter dated November 26, 2007, pursuant to 20 C.F.R.
§ 498.202 contending that she did not intentionally defraud or abuse the Social Security
System and that she cared for the two minors as her own.

After consideration of the written arguments and documentary evidence submitted by
SSA-OIG, I grant SSA-OIG’s motion to dismiss. In doing so, I find that the hearing
request was untimely filed and the time for filing a request for hearing cannot be
extended, as Respondent has not shown good cause for her failure to file a timely hearing
request.

II. Issues
A. Whether Respondent filed a timely request for hearing; and if not

B. Whether Respondent has shown good cause for extending the time to file a
request for hearing.
Ill. Applicable Law and Regulations

In cases involving SSA, a party is entitled to a hearing only if that party files its request
within the time limits established by 20 C.F.R. § 498.109, unless the period for filing is
extended. In order to be entitled to a hearing, a party must file its request within 60 days
from receipt of a notice of a determination by SSA-OIG to impose a remedy. An ALJ
may extend the time within which a hearing request may be filed based on a showing of
good cause to justify an extension of time. 20 C.F.R. § 498.202(c)(2). An ALJ must
dismiss a request for hearing which is not timely filed. 20 C.F.R. § 498.202(f)(1).

IV. Findings and Discussion

I make findings of fact and conclusions of law (Findings) to support my decision to
dismiss the request for hearing. Each finding is noted below in bold, italic face, followed
by a discussion of each Finding.

A, SSA-OIG notified Respondent of its action on September 21, 2007.

SSA-OIG sent Respondent the notice of proposed penalty and assessment (Notice) by
Federal Express Overnight on September 21, 2007. OIG Ex. 2. This notice constituted
agency action from which Respondent’s right to appeal arose. 20 C.F.R. § 498.109(b).

B. Respondent received SSA-OIG’s notice letter by September 24, 2007.

There is a regulatory presumption that the affected party has received the notice of
penalty and assessment five days after it is mailed unless there is a “reasonable showing
to the contrary.” 20 C.F.R. § 498.202(e). Respondent signed that she received notice
from SSA-OIG on September 24, 2007. OIG Ex. 3. Respondent did not address in her
hearing request any delay in receiving the Notice. Also, Respondent did not address in
her Response any delay in receiving the Notice. Respondent did assert during the January
8, 2008 prehearing conference that the SSA-OIG notice letter sat undiscovered for two
weeks in a doorway of her house which she did not regularly use. However, the fact that
Respondent signed for the Federal Express package on September 24, 2007 counters her
assertion. The signature is very similar to the signature on Respondent’s hearing request.
OIG Ex. 4. Therefore, I find that Respondent received SSA-OIG’s notice of penalty and
assessment by September 24, 2007.
4

C. Respondent’s hearing request was filed on November 29, 2007.

Respondent’s hearing request is dated November 26, 2007, and was received by the Civil
Remedies Division on November 30, 2007. SSA-OIG has provided documentation that
shows that despite the hearing request being dated November 26, 2007, it was not mailed
until November 29, 2007. OIG Ex. 5. Pursuant to 20 C.F.R. § 498.211(4), documents are
considered filed when they are mailed. Thus, I find that Respondent’s hearing request
was filed on November 29, 2007.

D. Respondent’s hearing request was filed more than 60 days after receipt of
SSA-OIG’s notice letter, and was therefore untimely.

Section 498.202(c) of 20 C.F.R. expressly provides that:
The request for a hearing must be:

(1) In writing and signed by the respondent or by the respondent’s
attorney; and

(2) Filed within 60 days after the notice, provided in accordance with
§ 498.109, is received by the respondent or upon a showing of good
cause, the time permitted by an ALJ.

The latest date by which Respondent could have filed a timely hearing request consistent
with 20 C.F.R. § 498.202(c)(2) was November 23, 2007, 60 days after September 24,
2007. Respondent’s hearing request was submitted on November 29, 2007. The filing of
Respondent’s request was clearly beyond the 60 days stipulated in the regulations.
Therefore, Respondent’s hearing request was untimely.

E. Respondent has not shown good cause for its untimely hearing request.

The term “good cause” is not specifically defined by the regulations. The Departmental
Appeals Board (DAB or Board), has not found it necessary to decide the exact scope of
the term “good cause” under 20 C.F.R. Part 498. See SSA v. Parham, DAB CR1600
(2007). Good cause has been interpreted by the Board in other types of cases as
circumstances beyond the ability of the party litigant to control. SSA v. Parham, DAB
CR1600 (2007); Hillcrest Healthcare, L.L.C., DAB No. 1879 (2003); Hospicio San
Martin, DAB No. 1554 (1996). In Parham, the Board agreed with the ALJ that an
attorney’s failure to effectively represent a party litigant cannot be considered as good
cause. Parham at 4.
5

At the January 8, 2008, telephone prehearing conference, Respondent asserted that there
was a delay in receiving the SSA-OIG notice letter. As discussed above, the facts prove
otherwise. Respondent signed that she received the package containing SSA-OIG’s
notice letter on September 24, 2007. Respondent also maintains in her Response that she
ad difficulty securing counsel to represent her in this matter. R. Response at 1.
Respondent argues that numerous calls in an effort to retain an attorney were not returned
and that when she did find an attorney, James Rinck, he ultimately decided that he could
not represent her. R. Response at 1. Respondent contends that her problems in finding
counsel contributed to her untimely filing.

find that Respondent has not demonstrated good cause for her untimely hearing request.
Respondent has not shown that she filed the hearing request after the 60-day requirement
due to circumstances beyond her control. Representation by an attorney is not required to
appeal penalties and assessments imposed by the SSA. Respondent admitted that she
eventually submitted a written hearing request and that she was never represented by Mr.
Rinck, or any other attorney. R. Response at 1. The ability to appeal has always been in
the control of the Respondent. The procedures for requesting a hearing are clearly given
in the notice letter and the assistance of an attorney is not required to understand these
procedures. Furthermore, Respondent never requested to extend the time for filing a
earing request. Therefore, I have nothing before me that could be interpreted as an
explanation of good cause for failure to submit a timely hearing request.

V. Conclusion

Based on the applicable law and undisputed facts, I conclude that Respondent’s hearing
request was untimely filed, and good cause does not exist to extend the time for filing.
SSA-OIG’s motion to dismiss is granted.

/s/
José A. Anglada
Administrative Law Judge

